Citation Nr: 1411787	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-49 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle fracture.

2.  Entitlement to service connection for amputation of the right foot and leg below the knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to January 1966.  He also had a period of active duty for training (ACDUTRA) from September 1960 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge in November 2013.  A copy of the hearing transcript is of record. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record compiled for appellate review appears incomplete.  The Veteran contends that he suffered a right ankle sprain in service that caused persistent symptoms of right ankle weakness, instability and other complications which led to subsequent injuries, and ultimately, amputation of his right lower extremity below the knee.  

Service treatment records show that the Veteran sprained his right ankle in September 1963 and was placed on light duty.  A January 1964 radiographic report shows that the Veteran's right ankle was negative for fracture.  A November 1965 release from active duty ("REFRAD") examination revealed that the Veteran had clinically normal lower extremities, and the report otherwise did not make any mention of his right ankle.  In an accompanying November 1965 Report of Medical History, the Veteran checked "yes" to questions about whether he had "swollen or painful joints" or "foot trouble."  

A December 1971 letter from a private physician treating the Veteran for a recent fracture of his right ankle noted that surgery revealed a "quite old" fracture which had been disrupted by the recent injury.  The physician indicated that the Veteran injured his ankle seven or eight months prior to his work injury, but the physician did not precisely addressed the origins of the old ankle fracture.  

In light of the Veteran's in-service injury, his contentions of persistent symptoms of right ankle instability since service and the notation in 1971 of a "quite old" fracture, a VA medical opinion is necessary.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the November 2013 hearing, the Veteran testified that his amputation procedure was performed in 2006 at a private hospital.  The hearing transcripts reflect that his description of the location of the hospital was largely inaudible and he could not remember the name of the facility.  These records could provide highly probative evidence - namely, the reasons for the Veteran's ultimate amputation of his right foot and part of his leg - that could help the Veteran substantiate his claims.  On remand, attempts should be made to obtain those records.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right ankle complaints since service, including the 2006 amputation.  After securing the necessary release, obtain these records.

2.  After the above development is complete, arrange to have the Veteran's complete claims folder forwarded to an appropriate VA examiner for review and issuance of an opinion as to whether there is a nexus between his right lower extremity disability and active duty service.  If the examiner finds that a full clinical examination and/or diagnostic testing would be helpful to a fully-informed medical opinion, the Veteran should be scheduled promptly for the appropriate VA examination(s).  After reviewing the file, the examiner should provide an opinion to the following two questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's residuals of a right ankle fracture are related to his active duty service, including his in-service right ankle sprain?  In answering this question, the examiner should consider the 1971 finding of a "quite old" fracture.  

(b)  If the answer to (a) is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that the amputation of the right lower extremity is caused by the right ankle sprain? 

3.  After conducting any additional development deemed necessary, readjudicate the issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford a reasonable opportunity for response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

